Mr. Justice Phillips delivered the opinion of the Court: It was a rule of the common law that chattels personal or money in possession of the wife at the time of her marriage at once became the property of the husband. This rule also made after-acquired personal estate coming to and in -possession of the wife the property of the husband, unless settled upon her as her equitable separate estate. The claim in this case, that the land in controversy was purchased with money belonging to the wife, can not be sustained, as the husband and wife married in 1827 and came to this State, and purchased and made their home on this land in 1834. Any money or personal property belonging to the wife, and in possession at or from the time of her marriage to the time of the purchase of the land, having become the property of the husband under the rule of the common law, when he purchased the land and took the title to himself he took it free from any resulting trust in favor of the wife, -and the title vested in him absolutely. With the title in himself, the husband and wife made their home on the land in this bill described, and continued to occupy the same from 1834 until 1854. By the averments of the bill it is claimed that in 1854, previous to leaving for Texas, the husband and wife entered into a parol agreement, by which it was agreed that the husband should have two quarter sections of land acquired by him between 1834 and 1854, and the wife should have the farm on which they then resided. No contract or agreement is shown by the evidence in this record- between the husband and wife, but that a contract was made is sought to be shown by declarations made by the husband to his sons and to others. Whether a contract was made between the husband and wife in fact can make no difference, however the method of proof. The contract sought to be proven was one made in 1854. Prior to the comparatively recent legislation in this State, a contract between the husband and wife was absolutely void, under the rule of the common law. (Hoker v. Boggs, 63 Ill. 161; Pike v. Baker, 53 id. 163 ; Hogan v. Hogan, 89 id. 427.) And the common law was in force in this State at the time it is claimed this contract was made. The contract being void, the wife acquired no rights under it. The rule would 'be the same in equity as at law. The Statute of Frauds was set up as a defense, and it is claimed that the wife entered into possession of the land under the contract, and complied with the terms of the contract-on her part, and made improvements on the land, and that-the contract was therefore an executed one on her part, and by making the improvements the bar of the statute was removed. The wife entered on the land with her husband in 1834, and continued on the land with him until he left for Texas, in 1854. When he left she remained in possession and received the rents and profits of the land, and the repairs and improvements made by her are slight in value in comparison with the rental value of the premises during her occupancy. So far as the record in this case shows, the premises-were assessed for taxes in the name of the husband, and no act or declaration of the wife is shown that would be hostile to his title. She did not enter in pursuance of the contract, so that it can not be held that the bar of the statute would be removed were the contract valid otherwise. . The title to the premises being in H. W. Riggs, and no valid contract being shown that could be enforced in this proceeding, the decree of the circuit court decreeing a specific performance of the verbal contract, and decreeing H. W. Riggs and Eveline P. Erringdale should make deeds conveying the lands in controversy to the heirs of Julia Riggs, was erroneous. The decree of the circuit court is reversed, and the cause remanded, with directions to dismiss the bill. Decree reversed.